106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith MAYDAK;  Paul Lee;  Paris Lundis, on be half ofthemselves and all those similarly situated,Plaintiffs-Appellants,v.Dennis R. BIDWELL, in his capacity as warden of FCICumberland and in his personal capacity;  Janet Reno, in hercapacity as Attorney General of the United States ofAmerica;  Kathleen Hawk, in her capacity as Director of TheBureau of Prisons and in her personal capacity;  Bureau ofPrisons;  United States of America, Defendants-Appellees.
No. 96-7300.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Feb. 4, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CA-95-2247-Y)
Keith Maydak, Paul Lee, Paris Lundis, Appellants Pro Se.  Perry F. Sekus, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellees.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants Keith Maydak, Paul Lee, and Paris Lundis appeal the district court's order granting Appellees' motion for summary judgment and denying monetary and injunctive relief on their 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Maydak v. Bidwell, No. CA-95-2247-Y (D.Md. July 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED